Shanahan, J.,
dissenting.
Although there is a sound foundation in law and logic for a minor child’s common-law action based on loss of parental consortium when the child’s parent is injured and survives in a disabled condition, this court’s majority today adopts Hoesing v. Sears, Roebuck & Co., 484 F. Supp. 478 (D. Neb. 1980), as an expression of Nebraska policy and concludes that the cause of action does not exist in Nebraska because (1) a child has no legal entitlement to parental love, guidance, and companionship; (2) such a cause of action might result in double recoveries through damages awarded in both the parent’s personal injury action and the child’s lawsuit; and (3) the monetary value of parental guidance, companionship, and affection is too speculative and, therefore, cannot supply the basis for a sustainable damages award.
*422However, I disagree with the majority because, as an additional step in existing Nebraska law, a child should be able to recover for the loss of parental consortium when the child’s parent survives a disabling injury tortiously caused by another. Moreover, the majority’s attempted distinction between the parental cause of action for the loss of a child’s consortium and a child’s cause of action for loss of parental consortium lacks a valid basis.
Although a parental cause of action at common law was originally based on loss of a child’s services when the child was injured, today a child is generally viewed not simply as a source of parental pecuniary benefit but, rather, as a source of comfort, companionship, love, and society. Indeed, in Selders v. Armentrout, 190 Neb. 275, 207 N.W.2d 686 (1973), we recognized that if recoverable damages for a child’s wrongful death were restricted to the monetary value of the child’s services, an average child’s life would probably have negative worth under an absolutely pecuniary standard; hence, parents can recover for the tortious loss of society and companionship with their children. See, also, Williams v. Monarch Transp., 238 Neb. 354, 359, 470 N.W.2d 751, 755 (1991): “ ‘The term “society” embraces a broad range of mutual benefits each family member receives from the others’ continued existence, including love, affection, care, attention, companionship, comfort, and protection.’ ” (Quoting Sea-Land Services, Inc. v. Gaudet, 414 U.S. 573, 94 S. Ct. 806, 39 L. Ed. 2d 9 (1974).) As we also observed in Williams v. Monarch Transp.: “ ‘[A]n individual member of a family has a value to others as part of a functioning social and economic unit. This value is the value of mutual society and protection, in a word, companionship. The human companionship thus afforded has a definite, substantial, and ascertainable pecuniary value....’ ”238 Neb. at 360, 470 N.W.2d at 755 (quoting Wycko v. Gnodtke, 361 Mich. 331, 105 N.W.2d 118 (1960)).
As noted by the majority, in Macku v. Drackett Products Co., 216 Neb. 176, 179, 343 N.W.2d 58, 60 (1984), we acknowledged that under Nebraska’s common law, parents have a cause of action for a tortiously caused “loss or damage sustained on account of” their child’s bodily injury which is not *423fatal to the child.
Concerning a child’s action for loss of parental consortium, the Supreme Court of Washington made the following observation in Ueland v. Pengo Hydra-Pull Corp., 103 Wash. 2d 131, 134, 691 P.2d 190, 192 (1984):
The state of the law in this area is anomalous in that a child may recover for loss of consortium if the parent dies as a result of another’s negligence, but not if the severely injured parent remains alive but in a vegetative state. Surely the child’s loss of the parent’s love, care, companionship and guidance is nearly the same in both situations. Also, permitting a husband or wife but not children to recover for loss of consortium erroneously suggests that an adult is more likely to suffer emotional injury than a child.
A child’s cause of action for loss of parental consortium provides a real remedy for the prospective loss of a genuine benefit to a child. In In re Interest of A.G.G., 230 Neb. 707, 717, 433 N.W.2d 185, 192 (1988), this court emphasized the parental duty to provide “care, protection, affection, love, guidance, and the opportunity to display filial affection.” True, In re Interest of A.G.G. was a proceeding under the Nebraska Juvenile Code to terminate parental rights. Nonetheless, In re Interest of A.G.G. is judicial recognition of the parental duty to provide a child with the various elements of consortium and is acknowledgment that failure to perform the duty is a basis to terminate parental rights. From this, we may infer that when a person is obligated to act in a specific way toward another, that is, one has a duty to act in a specified manner, the beneficiary of the duty has a right to expect the conduct ordered by the duty and is entitled to performance of that duty. Since this court has acknowledged that a parent has the legal duty to provide a child with familial association, including care, companionship, guidance, and society, see In re Interest of A.G.G., supra, it is impossible to deny that a child has the corresponding right to expect and, therefore, is entitled to those benefits that a parent is legally obligated to provide. Hence, a child is entitled to those benefits which compose parental consortium. Tortious interference with a child’s expectation or receipt of those *424benefits is actionable misconduct for which there should be a remedy under any system of civil law. Therefore, William Guenther should be allowed his day in court to present his case for loss of parental consortium as a consequence of his mother’s disability caused by the subject automobile accident.
The majority also contends that allowing a child’s cause of action might increase the number of lawsuits and result in double recovery, that is, damages awarded in the parent’s personal injury action and damages recovered on the child’s consortium claim.
First, regarding the bogeyman or, to be politically correct, the bogeyperson of additional lawsuits injected into the civil system, a court should examine the merits of a cause of action and determine whether a cause of action is jurisprudentially justifiable and requires redress lest tortious interference with a right pass without a remedy. Moreover, suitable rules for joinder of actions would prevent multiple suits arising from the same tortious conduct. For instance, appropriate and judicially fashioned rules can provide for joinder of the child’s consortium claim with a parent’s personal injury action, either by compulsory joinder or a joinder at a defendant’s option. See, Villareal v. State, Dept. of Transp., 160 Ariz. 474, 774 P.2d 213 (1989); Ueland v. Pengo Hydra-Pull Corp., supra; Theama v. City of Kenosha, 117 Wis. 2d 508, 344 N.W.2d 513 (1984).
Second, the specter of double recoveries, as one of the “things that go bump in the night,” vanishes in the light of adequate jury instructions to provide the correct standard for awarding damages.
The majority’s contention that the value of parental guidance, companionship, and affection is too speculative for assessment damages is specious and without merit under existing Nebraska law. As recognized in Maloney v. Kaminski, 220 Neb. 55, 69-70, 368 N.W.2d 447,458 (1985):
The law does not provide any positive, definite mathematical formula or legal rule by which a jury shall fix the amount of pecuniary loss; it must be determined upon a consideration of the circumstances of each case. [Citations omitted.] There is no requirement that there be evidence of the dollar value of companionship, *425counseling, or advice. It is a matter left to the sound discretion of the jury.
Thus, if a fact finder, especially a jury, is competent to assess damages for the loss of society, comfort, and companionship suffered by a parent or spouse, there is no legal reason that ascertaining similar damages to a child is impossible when the child’s parent is injured.
Although Hoesing v. Sears, Roebuck & Co., 484 F. Supp. 478 (D. Neb. 1980), is correct that a child can never be monetarily compensated for the loss of parental companionship and guidance, a monetary award “is the only workable way that our legal system has found to ease the injured party’s tragic loss. We recognize this as a shortcoming of our society, yet we believe that allowing such an award is clearly preferable to completely denying recovery.” Theama v. City of Kenosha, 117 Wis. 2d at 523, 344 N.W.2d at 520. “Although a monetary award will not enable a child to regain the loss of a parent’s love, companionship, and guidance, we believe such an award may enable the child to lessen the impact of the loss.” Ueland v. Pengo Hydra-Pull Corp., 103 Wash. 2d 131, 139, 691 P.2d 190, 194 (1984). Money certainly cannot replace a parent’s love, companionship, and guidance, but a monetary award enables a child to obtain some substitute for familial association lost through parental injury and disability which prevents the normal beneficial relationship between parent and child.
Finally, the majority refers to Sizemore v Smock, 430 Mich. 283, 422 N.W.2d 666 (1988), but in Sizemore the Supreme Court of Michigan pointed out that Berger v Weber, 411 Mich. 1, 303 N.W.2d 424 (1981), was not overruled and remains an integral part of Michigan common law governing actions for loss of consortium. “Whatever [this court’s majority] may suggest” or imply, the Supreme Court of Michigan continues to recognize a child’s cause of action for the loss of consortium as the result of disability from a negligently inflicted injury to the child’s parent.
Even the majority of this court does not quarrel with or dispute a child’s right to recover for the loss of parental consortium as the result of wrongful death. However, a casket *426cannot be the solitary standard for compensating a child’s loss of parental consortium. Consequently, this court should have recognized a child’s cause of action for loss of parental consortium as the result of a negligent defendant’s injuring and disabling the child’s parent.